Citation Nr: 1203717	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-08 895	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right Achilles tendonitis on an extraschedular basis.

2.  Entitlement to service connection for left Achilles tendonitis, to include as secondary to right Achilles tendonitis.

3.  Entitlement to service connection for spondylolysis of the 5th lumbar vertebra, without spondylolisthesis, and chronic lumbar strain, to include as secondary to right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1998, and from December 2003 to April 2005.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas.

In November 2009, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in North Little Rock.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these matters.  In January 2011, the Board remanded the service connection claims in order to attempt to obtain updated VA treatment records and other documentation.  This was accomplished, and in August 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claims.  The claims folder has now been returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for left Achilles tendonitis, to include as secondary to right Achilles tendonitis, and service connection for spondylolysis of the 5th lumbar vertebra, without spondylolisthesis, and chronic lumbar strain, to include as secondary to right Achilles tendonitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The competent medical evidence of record fails to demonstrate that the Veteran's right Achilles tendonitis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSION OF LAW

Application of the extraschedular rating provisions for the Veteran's right Achilles tendonitis is not warranted in this case.  38 C.F.R. § 3.321(b)(1) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to an increased disability evaluation for right Achilles tendonitis, the Board notes that service connection had already been established and the current appeal arose from a claim for an increased disability rating.  By means of a letter dated August 2008, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disability had increased in severity.  This letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.  In addition, this letter also afforded him appropriate notice according to Dingess/Hartman, supra.  Furthermore, in order to permit the Board to consider whether referral for extraschedular consideration for the Veteran's right Achilles tendonitis is warranted, in a letter dated January 2011, the Veteran was advised to provide VA with a written statement of his employment status and documentation of the extent of work he misses each week due solely to his service-connected right Achilles tendonitis.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA feet examination reports.  Additionally, the claims file contains the Veteran's testimony and statements in support of his claims.  Although the Veteran was advised, via the aforementioned January 2011 VCAA letter, to provide VA with a written statement of his employment status and documentation concerning the amount of work he misses each week as a result of his disability, the Veteran has neither provided nor referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the June 2008 feet examination, which was discussed in greater detail in the January 2011 Board decision, shows that the examiner reviewed the pertinent service and post-service treatment reports of record, performed a physical examination, elicited from the Veteran a history of his claimed disabilities, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.


II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an evaluation in excess of 20 percent for right Achilles tendonitis on an extraschedular basis.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included a discussion of 38 C.F.R. § 3.321(b)(1) in the February 2009 Statement of the Case, and appears to have considered the applicability of the regulation to the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the Veteran's service-connected right Achilles tendonitis (the issue of an evaluation in excess of 20 percent on a schedular basis was previously addressed by the Board in its January 2011 decision).  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization, as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right Achilles tendonitis.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate or adequate.  During the June 2008 VA examination, the examiner noted clinical findings of mild tenderness to palpation over the Achilles tendon, no redness or swelling, no palpated abnormalities, dorsiflexion of the ankle to 20 degrees, plantar flexion to 10 degrees (normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion), no additional limitations after repetition, and normal MRI results for the right ankle.  The examiner further noted that there were complaints of pain without weakness or fatigability, the examination of the foot was normal except for tenderness over the Achilles tendon and pain on manipulation of the foot in that area, there was no edema, weakness or instability, the Veteran had limitations on prolonged standing and walking (although he could perform normal standing and walking fairly well), there was no evidence of abnormal weightbearing, the Achilles tendon was in proper alignment, and the medial arch was preserved.  Additionally, during an August 2008 spine examination, the examiner also examined the Veteran's feet and legs, which revealed normal musculature and clinical appearance, dorsiflexion to 20 degrees, plantar flexion to 30 degrees, 15 degrees inversion, zero degrees eversion, preserved arches, skin and neurovascular structures intact, and tenderness over the right Achilles tendon, but without swelling or thickening.  These findings are specifically contemplated under the applicable rating criteria.  Diagnostic Code 5024, 38 C.F.R. §4.71a, tenosynovitis, contemplates rating based on limitation of motion, as degenerative arthritis.  Diagnostic Code 5271 assigns ratings based on limitation of motion.  Ankylosis of the ankle is rated under Diagnostic Code 5270.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation (20 percent based on marked ankle limitation of motion) adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board briefly notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms," such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no evidence that the Veteran has required frequent hospitalization, or any hospitalization at all for his right Achilles tendonitis.  

With respect to employment, the Board observes that, despite the Veteran's assertions, made during the Board video conference hearing, that his right Achilles tendonitis greatly affects his ability to perform his job as a plumber, as discussed above, he failed to provide any documentation to support his contention.  While he completed a VA employment information form, indicating that he had worked as a plumber from March 2008 to March 2011, 8 hours per day and/or 20 hours per week, and that he missed 6 months of work out of the past 12 months due to his right Achilles tendonitis, there are no medical records or statements from employers to support these claims.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the medical reports of record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned. 

Accordingly, and based on the evidence of record, the Board concludes that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an evaluation in excess of 20 percent for right Achilles tendonitis on an extraschedular basis is denied.


REMAND

B.  Entitlement to service connection for spondylolysis of the 5th lumbar vertebra, without spondylolisthesis, and chronic lumbar strain, to include as secondary to right Achilles tendonitis.

C.  Entitlement to service connection for left Achilles tendonitis, to include as secondary to right Achilles tendonitis.

The Veteran contends that his spondylolysis of the 5th lumbar vertebra, without spondylolisthesis, and chronic lumbar strain are the result of his service-connected right Achilles tendonitis.  In addition, he claims that his diagnosed left Achilles tendonitis is the result of his service-connected right Achilles tendonitis.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

During an August 2008 VA spine examination, the examiner diagnosed the Veteran with spondylolysis of L5 without spondylolisthesis and chronic lumbar sprain.  She noted that the spondylolysis was a developmental condition, which can become symptomatic with marching, bending, lifting or straining, or when any injury occurs to the back.  Accordingly, she concluded that this disorder was not related in any way to his Achilles tendonitis.  However, the examiner did not provide an opinion as to whether the Veteran's chronic lumbar sprain was caused by, or was otherwise related to military service or to his service-connected right Achilles tendonitis.  

Similarly, although the Veteran was previously afforded  VA examinations in August 2005, June 2008 and August 2011, an opinion has not been rendered concerning whether his left Achilles tendonitis is the result of, or is otherwise related to service or a service-connected disability.  During the August 2005 examination, he was diagnosed with bilateral Achilles tendonitis; however, a nexus opinion was not given.  During the June 2008 examination, the examiner only noted symptoms and range of motion measurements related to his claim for an increase in the disability rating for his already-service-connected right Achilles tendonitis.  During the August 2011 examination, the examiner appears to have continued the diagnosis of left Achilles tendonitis, but, again, did not provide a nexus opinion. 

In this regard, the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).  

In light of the foregoing, the Board finds that new VA examinations should be performed in order to obtain medical opinions as to 1) whether the Veteran's chronic lumbar strain was caused by service, or whether the condition was caused or permanently aggravated by his service-connected right Achilles tendonitis, and 2) whether his left Achilles tendonitis is the result of service or a service-connected disability, to include whether the condition was caused or permanently aggravated by his service-connected right Achilles tendonitis.

In addition, it appears that the most recent VA treatment reports of record are dated August 2011.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any treatment records pertaining to the Veteran's lumbar spine or bilateral Achilles tendonitis since August 2011.

Finally, as the claims folder also contains private treatment records, an attempt should be made to obtain any recent private treatment records that are not currently of record which show treatment for his lumbar spine disorders or his bilateral Achilles tendonitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's current spondylolysis of the 5th lumbar vertebra and chronic lumbar strain, and his bilateral Achilles tendonitis since August 2011 and associate with the claims folder.  Any negative response must also be noted in the claims folder.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for spondylolysis of the 5th lumbar vertebra, chronic lumbar strain and bilateral Achilles tendonitis.  Any treatment records not currently of record should be obtained and associated with the claims folder.  Any negative reply must also be noted in the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and cause of his current chronic lumbar strain/sprain.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform a complete examination.  Any tests deemed necessary should be conducted.  The examiner should elicit and record a complete history of the Veteran's lumbar spine symptomatology and treatment and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  

a.)  The examiner should specifically state whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's chronic lumbar strain/sprain had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

b.)  The examiner should also determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's chronic lumbar strain/sprain was caused or permanently aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected right Achilles tendonitis.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

c.)  The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

d.)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of his current left Achilles tendonitis.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's left foot and ankle symptomatology (both during and after periods of active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.

a.) The examiner should specifically state whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's left Achilles tendonitis had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

b.)  The examiner should also determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's left Achilles tendonitis was caused or permanently aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected right Achilles tendonitis.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

c.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

5.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


